Per Curiam.

Upon a full review of this matter, this court finds that the respondent has violated DR 9-102(A) and 1-102(A)(4). This court accepts the recommendation of the board of commissioners and hereby orders that the respondent be suspended from the practice of law in the state of Ohio for a period of one year.
It is further ordered that the costs of these proceedings be taxed to the respondent.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.